Case 2:20-cv-08035-SVW-JPR Document 110-6 Filed 04/06/21 Page 1 of 3 Page ID
                                 #:1194




                       EXHIBIT E
Case 2:20-cv-08035-SVW-JPR Document 110-6 Filed 04/06/21 Page 2 of 3 Page ID
                                 #:1195

                                                                                                 Robert W. Seiden, Esq.
                                                                                                   Steve E. Seiden, Esq.
                                                                                                   Amiad Kushner, Esq.
469 Seventh Avenue                                                                                 Michael Stolper, Esq.
Suite 502                                                                                          Jake Nachmani, Esq.
New York, NY 10018                                                                                    Jacob K. Jou, Esq.
USA                                                                                                   Dov B. Gold, Esq.
+1.212.523.0686                                                                                   Richard Frankel, Esq.
www.seidenlawgroup.com                                                                               Andrew Sklar, Esq.
                                                                                                      Adam Rosen, Esq.
                                                                                                 Nathaniel Francis, CFE
VIA E-MAIL                                                                                     Claudia Varner, Paralegal
                                                                                                Kayla Conway, Analyst

Jeffrey M. Goldman
Troutman Pepper Hamilton Sanders LLP
5 Park Plaza, Suite 1400
Irvine, CA 92614

March 29, 2021

Re:     Liu v. Faraday&Future Inc., et al., 2:20-cv-08035-SVW-JPR (C.D. Cal.)

Dear Mr. Goldman,

On behalf of plaintiff Hong Liu (“Mr. Liu”) in the above-referenced action, we write regarding Mr.
Liu’s 20 million options in FF Intelligent Mobility Global Holdings Ltd. (f/k/a as Smart King Ltd.;
hereinafter, “Smart King”).

Mr. Liu’s complaint requests, among other relief, “[a]n order requiring Smart King and Faraday to
immediately vest Plaintiff’s options to purchase 20 million shares of Smart King, as required by the
Employment Agreement.”1 As Smart King has admitted, Mr. Liu was “granted 20,000,000 options
in Smart King.”2 Although Mr. Liu’s Employment Agreement requires any unvested options to be
vested upon his termination, Mr. Liu never received confirmation that his options were vested.

In January 2021, it was announced that Smart King would enter into a merger transaction (the “SPAC
transaction”) with Property Solutions Acquisition Corp. (“PSAC”), a publicly traded special purpose
acquisition company. Pursuant to the SPAC transaction, which is expected to close in the second
quarter of 2021, Smart King equity will be converted into equity in PSAC. The merger agreement
for the SPAC transaction provides that every option in Smart King, whether vested or unvested, is to
be converted into an option to purchase PSAC stock.

In light of the foregoing, Mr. Liu’s discovery requests in this matter included a request that Smart
King “[a]dmit that following the consummation of the SPAC transaction . . . [Mr. Liu] will possess
options to purchase shares of equity in [PSAC].” Smart King’s response to this request was:
“Denied.”3


1
  Complaint, at Prayer for Relief.
2
  Defendant Smart King Ltd.’s Response To Plaintiff’s Requests For Admission (Set One) (the “RFA Responses”),
dated March 15, 2021, at response to Request for Admission No. 1.
3
  RFA Responses, at response to Request for Admission No. 18.

                                                        1
Case 2:20-cv-08035-SVW-JPR Document 110-6 Filed 04/06/21 Page 3 of 3 Page ID
                                 #:1196
                                                             Jeffrey M. Goldman
                                                                  March 29, 2021
We were surprised and alarmed by Smart King’s denial of this request. Smart King notably denied
that it canceled, terminated, or otherwise invalidated Mr. Liu’s options, 4 and we understand that they
remain outstanding (even if Smart King now, for litigation purposes, disputes its obligation to vest
these options). Smart King cannot treat Mr. Liu differently from other Smart King option holders or
do anything to prejudice his rights, particularly given the announcement of the SPAC transaction.
Accordingly, we demand that Smart King immediately provide confirmation that Mr. Liu’s options
will, in fact, be converted into options in PSAC upon consummation of the SPAC transaction.

Mr. Liu reserves all of his rights in connection with the foregoing.

Very truly yours,

/s/ Amiad Kushner

Amiad Kushner


cc:        All Counsel of Record




4
    See RFA Responses at responses to Requests for Admission No. 12, 13, 14, 15, 16, and 17.

                                                            2
